Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/2022 has been entered.
Status of the Claims
Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior arts. 
Claim 1 recites an electronic computing device comprising: 
a transceiver; 
a memory storing a plurality of wake words; and 
an electronic processor communicatively coupled to the transceiver and the memory, the electronic processor configured to: 
receive a notification indicative of an occurrence of an incident and a plurality of communication devices present at the incident; 
determine contextual information associated with the incident and the plurality of communication devices; 
determine a subset of wake words from the plurality of wake words based on the contextual information; 
determine a phonetic distance for each wake word with respect to each of the other wake words included in the subset of wake words; and 
assign a unique wake word from the subset of wake words to each communication device of the plurality of communication devices based on the determined phonetic distance.
Claim 11 recites a method of determining a wake word corresponding to the system of claim 1. 
Prasad et al. (US 10832662 B2) teaches a wakeword detector to determine whether a wakeword has been spoken based on contextual information associated with the spoken wakeword (i.e., incident) (Col 3, Rows 24-29 using contextual information to determine whether wakeword has been spoken, and Col 3, Rows 2-10, contextual / environmental features such as noise level of the environment, acoustic properties of the environment, the distance between the user and the microphone; Col 3, Rows 18-24, wake word detector can use information regarding current time of the day, the current date, the geographic location of the device, the orientation of the microphone). 
Fainberg et al. (US 11100923 B2) teaches capturing sound data including multiple wake words (Col 28, Rows 5-14) and identify / determine candidate wakewords (Col 28, Rows 15-24) in the sound data through acoustic analysis to either confirm or disconfirm the determined wake words (Col 29, Rows 25-30).
Therefore, Prasad-Fainberg combination teaches determining or identifying a plurality of wake words from sound data in an environment based on contextual / environmental information. However, Prasad-Fainberg combination does not teach determine a subset of wake words from the plurality of wake words (i.e., wake words stored in the memory) based on the contextual information. 
Therefore, the prior arts of record, alone or in combination, failed to reach or render obvious the combination of limitations set forth in claims 1 and 11. 
For these reasons, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/15/2022